



Exhibit 10.7




EXECUTIVE SALARY CONTINUATION AGREEMENT


This Executive Salary Continuation Agreement (this “Agreement”) is entered into
by and between United Security Bank, a California banking corporation (the
“Employer”), and Bhavneet Gill, an individual residing in the State of
California (the “Officer”) as of ____________, 2015, with reference to the
following:


RECITALS


WHEREAS, the Employer recognizes the valuable services the Officer has performed
for the Employer and wishes to encourage the Executive’s continued employment
and to provide the Officer with additional incentive to achieve corporate
objectives;
WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall pay additional retirement benefits to the Officer;
WHEREAS, the Employer and the Officer intend this Agreement shall at all times
be administered and interpreted in compliance with Code section 409A; and
WHEREAS, the Employer intends this Agreement shall at all times be administered
and interpreted in such a manner as to constitute an unfunded nonqualified
deferred compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Officer, a member of a select group of management or
highly compensated employees of the Employer;
NOW, THEREFORE, in consideration of the services to be performed in the future,
as well as the mutual promises and covenants contained herein, the Officer and
the Employer agree as follows:


AGREEMENT


1.    Terms and Definitions.


1.Accrued Liability. The term “Accrued Liability” means, as of any particular
date, the actuarial then net present value of the projected lifetime monthly
benefit payments remaining payable pursuant to Section 3.1 or Section 3.2,
calculated using a 4.75% discount rate.


2.Administrator. The Employer shall be the “Administrator” and, solely for the
purposes of ERISA, the “fiduciary” of this Agreement where a fiduciary is
required by ERISA.


1.3.    Annual Benefit. The term “Annual Benefit” means an annual sum of one
hundred three thousand five hundred dollars ($103,500) multiplied by the
Applicable Percentage (defined below) and then reduced to the extent required:
(i) under the other provisions of this Agreement; (ii) by reason of the lawful
order of any regulatory agency or body having jurisdiction over the Employer; or
(iii) in order for the Employer to properly comply with any and all applicable
state and federal laws, including, but not limited to, income, employment and
disability income tax laws (e.g., FICA, FUTA, SDI).


1.4.    Applicable Percentage. The term “Applicable Percentage” means that
percentage listed on Schedule “A” attached hereto which is adjacent to the
number of complete years (with a “year” being the performance of personal
services for or on behalf of the Employer as an employee for a period of 365
days) which have elapsed starting from the Effective Date and ending on the date
the Officer’s employment is





--------------------------------------------------------------------------------





terminated for purposes of this Agreement. In the event the Officer’s employment
with the Employer is terminated other than by reason of death, disability,
termination for cause or Retirement on the part of the Officer, the Officer
shall be deemed for purposes of determining the number of complete years to have
completed a year of service in its entirety for any partial year of service
after the last anniversary date of the Effective Date during which the Officer’s
employment is terminated, provided that in no event shall the Officer be deemed
to have completed a year of service for the partial year that occurs prior to
the first anniversary date of this Agreement.


1.5.    Beneficiary. The terms “Beneficiary” and “Designated Beneficiary” mean
the person or persons whom the Officer shall designate in a valid beneficiary
designation (the “Beneficiary Designation”), a copy of which is attached hereto
as Exhibit “B,” to receive the benefits provided hereunder. A Beneficiary
Designation shall be valid only if it is in the form attached hereto and made a
part hereof and is received by the Administrator prior to the Officer’s death.
The Officer's Beneficiary Designation shall be deemed automatically revoked if
the Beneficiary predeceases the Officer or if the Officer names a spouse as
Beneficiary and the marriage is subsequently dissolved. Upon the acceptance by
the Administrator of a new Beneficiary Designation form, all Beneficiary
Designations previously filed shall be cancelled. The Administrator shall be
entitled to rely on the last Beneficiary Designation form filed by the Officer
and accepted by the Administrator prior to the Officer’s death.


1.6.    The Code. The “Code” means the Internal Revenue Code of 1986, as
amended.


1.7.    Disability/Disabled. The terms “Disability” and “Disabled” mean disabled
within the meaning of Code section 409A and regulations promulgated thereunder.


1.8.    Effective Date. The term “Effective Date” means the date first above
written.


1.9.    ERISA. The term “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.


1.10.    Plan Year. The term “Plan Year” means the Employer’s calendar year.


1.11.    Retirement. The terms “Retirement” and “Retires” refer to the date on
which the Officer: (i) attains the age of at least sixty-two (62); and (ii)
terminates full-time salaried employment with the Employer for any reason other
than Termination for Cause and such termination constitutes a Separation of
Service.


1.12.    Separation from Service. The term “Separation from Service” means the
Officer’s service as an employee and/or independent contractor to the Employer
and any member of a controlled group that includes Employer, as defined in Code
section 414, terminates for any reason, other than because of a leave of absence
approved by the Employer, Disability or the Officer’s death. Whether a
Separation from Service takes place is determined based on: (i) the facts and
circumstances surrounding the termination of the Officer’s employment; (ii)
whether the Employer and the Officer intended for the Officer to provide
significant services for the Employer following such termination; and (iii) the
application of facts and circumstances in view of the presumptions contained in
the regulations to Code section 409A. For purposes of this Agreement, if there
is a dispute about the employment status of the Officer or the date of the
Officer’s Separation from Service, the Employer shall have the sole and absolute
right to decide the dispute.


1.13.    Surviving Spouse. The term “Surviving Spouse” means the person, if any,
who shall be legally married to the Officer on the date of the Officer’s death.







--------------------------------------------------------------------------------





1.14.    Termination for Cause. The term “Termination for Cause” means the
termination of the Officer by the Employer upon the occurrence of any of the
following events:


(i)    the Officer is convicted of illegal activity by a court of competent
jurisdiction or pleads guilty to or nolo contendere to illegal activity, which
activity materially adversely affects the Employer’s reputation in the community
or which evidences the lack of the Officer’s fitness or ability to perform the
Officer’s duty as determined by the Board of Directors in good faith;


(ii)    the Officer has committed any illegal or dishonest act which would cause
termination of coverage under the Employer’s Bankers’ Blanket Bond as to the
Officer, as distinguished from termination of coverage as to the Employer as a
whole;


(iii)    the Officer materially fails to perform, or habitually neglects, the
Officer’s duties or commits a material act of malfeasance or misfeasance in
connection therewith; or


(iv)    an action is commenced by any bank regulatory agency having
jurisdiction, to remove or suspend the Officer from office, or a cease and
desist order under 12 U.S.C. 1818(b) or any similar Federal or state statute is
issued against the Officer or the Employer which calls for the Officer’s
suspension or removal from office.


2.    Scope, Purpose and Effect.


2.1.    Contract of Employment. Although this Agreement is intended to provide
the Officer with an additional incentive to remain in the employ of the
Employer, this Agreement shall not be deemed to constitute a contract of
employment between the Officer and the Employer nor shall any provision of this
Agreement restrict or expand the right of the Employer to terminate the
Officer’s employment. This Agreement shall have no impact or effect upon any
separate written employment agreement which the Officer may have with the
Employer, it being the parties’ intention and agreement that unless this
Agreement is specifically referenced in said employment agreement (or any
modification thereto), this Agreement (and the Employer’s obligations hereunder)
shall stand separate and apart and shall have no effect upon, nor be affected
by, the terms and provisions of said employment agreement.


2.2.    Fringe Benefit. The benefits provided by this Agreement are granted by
the Employer as a fringe benefit to the Officer and are not a part of any salary
reduction plan or any arrangement deferring a bonus or a salary increase. The
Officer has no option to take any current payments or bonus in lieu of the
benefits provided by this Agreement.
3.    Payments Upon or After Retirement.


3.1.    Payments Upon Retirement at Age 62. If the Officer remains in the
continuous employment of the Employer until Retirement and Retires on or within
one (1) year of attaining age 62, then the Officer shall be entitled to be paid
the Annual Benefit, with the Applicable Percent equal to 100%, for life, in
equal monthly installments, with each installment to be paid on the first day of
each month, beginning with the month following the month in which the Officer
Retires, except that if the Officer is a “specified employee” as defined in
Section 11.14, then the payment provided in this Section 3.1 shall be deferred
as provided in Section 11.14.


3.2.    Payments Upon Retirement After Age 62. If the Officer remains in the
continuous employment of the Employer until Retirement and Retires on or after
attaining age 63, then the Officer shall be entitled to be paid the Annual
Benefit, as hereinafter adjusted, with the Applicable Percent equal to 100%, for
life, in equal monthly installments, with each installment to be paid on the
first day of each month, beginning





--------------------------------------------------------------------------------





with the month following the month in which the Officer Retires, except that if
the Officer is a “specified employee” as defined in Section 11.14, then the
payment provided in this Section 3.2 shall be deferred as provided in Section
11.14. For purposes of this Section 3.2, the Annual Benefit shall be adjusted
depending on the year in which the Officer first Retires by increasing the
Annual Benefit by two percent (2%), compounded, for each full year the Officer
remains in the employment of the Employer after attaining age 62. Once the
Officer Retires, the Annual Benefit shall be fixed at the then calculated amount
and shall not thereafter be adjusted.


3.3.    Payments in the Event of Death After Retirement. The Employer agrees
that if the Officer Retires and is entitled to payments pursuant to either
Section 3.1 or 3.2, but shall die before attaining age 88, then the Employer
will pay the Accrued Liability in a lump sum to the Officer’s designated
beneficiary. If a valid Beneficiary Designation is not in effect, then the
Accrued Liability shall be paid to the Officer’s Surviving Spouse. If the
Officer leaves no Surviving Spouse, the Accrued Liability shall be paid to the
duly qualified personal representative, executor or administrator of the
Officer’s estate.


4.    Payments in the Event Death or Disability Occurs Prior to Retirement.


4.1.    Payments in the Event of Death Prior to Retirement. In the event the
Officer should die while actively employed by the Employer at any time after the
Effective Date, but prior to Retirement, the Employer agrees to pay the Accrued
Liability to the Officer’s Designated Beneficiary in a lump sum on the first day
of the second month following the month of death. If a valid Beneficiary
Designation is not in effect, then the amount due pursuant to this Section 4.1
shall be paid to the Officer’s Surviving Spouse. If the Officer leaves no
Surviving Spouse, the amount due pursuant to this Section 4.1 shall be paid to
the duly qualified personal representative, executor or administrator of the
Officer’s estate.


4.2.    Payments in the Event of Disability Prior to Retirement. In the event
the Officer becomes Disabled while actively employed by the Employer at any time
after the date of this Agreement but prior to Retirement, the Officer shall
continue to be treated during such period of Disability as being actively and
gainfully employed by the Employer but shall not add applicable years of service
for the purpose of determining the Annual Benefit, and, subject to any
applicable deferral period as set forth in Section 11.14 herein, the Officer
shall be entitled to either of the following:
  
(i) a lump sum payment equal to the Accrued Liability, payable on the first day
of the month following the month in which the Officer is deemed permanently
Disabled; or


(ii) the Annual Benefit, with the Applicable Percentage as set forth in Schedule
A and as determined by the applicable years of service at the time of
Disability, for life, in equal monthly installments, with each installment to be
paid on the first day of each month, beginning with the month following the
month in which the Officer is deemed permanently Disabled.


The Officer or her duly authorized representative may make an election of which
benefit to receive at any time prior to or upon being deemed permanently
Disabled. Absent a timely election, the Officer shall be paid the benefit
pursuant to clause (i) above.
  
Notwithstanding the foregoing, in the event the Officer should die while
actively or gainfully employed by the Employer at any time after the Effective
Date and prior to (i) Retirement and (ii) the commencement of any payments under
this Section 4.2, the payments provided in Section 4.1 herein shall be paid in
lieu of the payments provided in this Section 4.2.







--------------------------------------------------------------------------------





5.    Payments in the Event Employment is Terminated Other Than by Death,
Disability, Termination for Cause or Retirement.


As indicated in Section 2 above, the Employer reserves the right to terminate
the Officer’s employment with or without cause but subject to any written
employment agreement which may then exist, at any time prior to the Officer’s
Retirement. In the event that the employment of the Officer shall be terminated
for any reason, including voluntary termination by the Officer, but other than
by reason of (i) Disability, (ii) death, (iii) Termination for Cause, or (iv)
Retirement, the Officer or his legal representative shall be entitled to be paid
the Annual Benefit, with the Applicable Percentage as set forth in Schedule A
and as determined by the applicable years of service at the time of termination
of employment with the Employer, for life, in equal monthly installments, with
each installment to be paid on the first day of each month, beginning with the
month following the month in which the Officer attains Retirement age, except
that if Officer is a “specified employee” as defined in Section 11.14, then the
payment provided in this Section 5 shall be deferred as provided in Section
11.14.


In addition, in the event the Officer dies after such termination as set forth
in the second sentence of this Section 5, but prior to Retirement age, then the
Officer’s Designated Beneficiary shall be paid the Accrued Liability in a lump
sum. If a valid Beneficiary Designation is not in effect, then such benefits due
the Officer under this paragraph shall be paid to the Officer’s Surviving
Spouse, and if the Officer leaves no Surviving Spouse, then such benefits shall
be paid to the duly qualified personal representative, executor or administrator
of the Officer’s estate for the benefit of the Officer’s estate.


The Officer agrees that the payment of benefits pursuant to this Section 5 to
the extent Officer is entitled to such benefits is in lieu of any other benefits
under this Agreement.




6.    Termination for Cause.


Notwithstanding anything to the contrary, in the event the termination of
employment of the Officer is Termination for Cause, as defined in Section 1.14,
the Officer shall not be entitled to any benefits pursuant to this Agreement.


7.    No Ownership Rights to the Employer’s Assets.


The Employer reserves the right to determine, in its sole and absolute
discretion, whether, to what extent and by what method, if any, to provide for
the payment of the amounts which may be payable to the Officer, the Officer’s
spouse or the Officer’s Designated Beneficiary under the terms of this Agreement
(the “Benefits”). The rights of the Officer or any beneficiary of the Officer
under this Agreement shall be solely those of an unsecured creditor of the
Employer.


In the event that the Employer, in its sole and absolute discretion, elects to
acquire an insurance policy, an annuity or any other asset to recoup the costs
or any portion thereof of the Benefits, then such insurance policy, annuity or
other asset shall not be deemed to be held under any trust for the benefit of
the Officer or his beneficiaries or to be security for the performance of the
obligations of the Employer under this Agreement, but shall be, and remain, a
general unpledged, unrestricted asset of the Employer. The Officer and his
beneficiaries shall have no rights whatsoever with respect to, or any claim
against, any such insurance policy, annuity or other asset. In connection with
the Employer electing to acquire any such insurance policy or annuity, the
Officer agrees to cooperate to facilitate such acquisition, and pursuant thereto
shall execute such documents and undergo such medical examinations or tests as
the Employer may reasonably request.


8.    Claims Procedure.





--------------------------------------------------------------------------------







The Employer shall, but only to the extent necessary to comply with ERISA, be
designated as the named fiduciary under this Agreement and shall have authority
to control and manage the operation and administration of this Agreement.
Consistent therewith, the Employer shall make all determinations as to the
rights to benefits under this Agreement. Any decision by the Employer denying a
claim by the Officer, the Officer’s spouse, or the Officer’s beneficiary for
Benefits under this Agreement shall be stated in writing and delivered or
mailed, via registered or certified mail, to the Officer, the Officer’s spouse
or the Officer’s beneficiary, as the case may be. Such decision shall set forth
the specific reasons for the denial of a claim. In addition, the Employer shall
provide the Officer, the Officer’s spouse or the Officer’s beneficiary with a
reasonable opportunity for a full and fair review of the decision denying such
claim.


9.    Status of an Unsecured General Creditor.


Notwithstanding anything contained herein to the contrary: (i) neither the
Officer, the Officer’s spouse nor the Officer’s beneficiary shall have any legal
or equitable rights, interests or claims in or to any specific property or
assets of the Employer; (ii) none of the Employer’s assets shall be held in or
under any trust for the benefit of the Officer, the Officer’s spouse or the
Officer’s beneficiary or held in any way as security for the fulfillment of the
obligations of the Employer under this Agreement; (iii) all of the Employer’s
assets shall be and remain the general unpledged and unrestricted assets of the
Employer; (iv) the Employer’s obligation under this Agreement shall be that of
an unfunded and unsecured promise by the Employer to pay money in the future;
and (v) the Officer, the Officer’s spouse and the Officer’s beneficiary shall be
unsecured general creditors with respect to any benefits which may be payable
under the terms of this Agreement.


10.    Covenant Not to Interfere.


The Officer agrees not to take any action which prevents the Employer from
collecting the proceeds of any life insurance policy which the Employer may
happen to own at the time of the Officer’s death and of which the Employer is
the designated beneficiary.


11.    Miscellaneous.


11.1.    Opportunity to Consult with Independent Counsel. The Officer
acknowledges that she has been afforded the opportunity to consult with
independent counsel of her choosing regarding both the benefits granted to her
under the terms of this Agreement and the terms and conditions which may affect
the Officer's right to these benefits. The Officer further acknowledges that she
has read, understands and consents to all of the terms and conditions of this
Agreement, and that she enters into this Agreement with a full understanding of
its terms and conditions.


11.2.    Arbitration of Disputes. All claims, disputes and other matters in
question arising out of or relating to this Agreement or the breach or
interpretation thereof, other than those matters which are to be determined by
the Employer in its sole and absolute discretion, shall be resolved by binding
arbitration before a representative member, selected by the mutual agreement of
the parties, of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”),
located in Fresno, California. In the event JAMS is unable or unwilling to
conduct the arbitration provided for under the terms of this Section 11.2, or
has discontinued its business, the parties agree that a representative member,
selected by the mutual agreement of the parties, of the American Arbitration
Association (“AAA”), located in or nearest to Fresno, California, shall conduct
the binding arbitration referred to in this Section 11.2. Notice of the demand
for arbitration shall be filed in writing with the other party to this Agreement
and with JAMS (or AAA, if necessary). In no event shall the demand for
arbitration be made after the date when institution of legal or equitable
proceedings based on such claim, dispute or other matter in question would be
barred by the applicable statute of limitations. The arbitration





--------------------------------------------------------------------------------





shall be subject to such rules of procedure used or established by JAMS, or if
there are none, the rules of procedure used or established by AAA. Any award
rendered by JAMS or AAA shall be final and binding upon the parties, and as
applicable, their respective heirs, beneficiaries, legal representatives,
agents, successors and assigns, and may be entered in any court having
jurisdiction thereof. The obligation of the parties to arbitrate pursuant to
this clause shall be specifically enforceable in accordance with, and shall be
conducted consistently with, the provisions of Title 9 of Part 3 of the
California Code of Civil Procedure. Any arbitration hereunder shall be conducted
in Fresno, California, unless otherwise agreed to by the parties.


11.3.    Attorneys’ Fees. In the event of any arbitration or litigation
concerning any controversy, claim or dispute between the parties hereto, arising
out of or relating to this Agreement or the breach hereof, or the interpretation
hereof, the prevailing party shall be entitled to recover from the losing party
reasonable expenses, attorneys’ fees and costs incurred in connection therewith
or in the enforcement or collection of any judgment or award rendered therein.
The “prevailing party” means the party determined by the arbitrator(s) or court,
as the case may be, to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered.


11.4.    Notice. Any notice required or permitted of either the Officer or the
Employer under this Agreement shall be deemed to have been duly given, if by
personal delivery, upon the date received by the party or its authorized
representative; if by facsimile, upon transmission to a telephone number
previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.


If to the Employer:
United Security Bank
2126 Inyo Street
Fresno, California 93721
Attention: Dennis R. Woods
Chairman of the Board


If to the Officer:
Bhavneet Gill
____________________
_______________, California 9____


11.5.    Assignment. Neither the Officer, the Officer’s spouse, nor any other
beneficiary under this Agreement shall have any power or right to transfer,
assign, hypothecate, modify or otherwise encumber any part or all of the amounts
payable hereunder, nor, prior to payment in accordance with the terms of this
Agreement, shall any portion of such amounts be: (i) subject to seizure by any
creditor of any such beneficiary, by a proceeding at law or in equity, for the
payment of any debts, judgments, alimony or separate maintenance obligations
which may be owed by the Officer, the Officer’s spouse, or any designated
beneficiary; or (ii) transferable by operation of law in the event of
bankruptcy, insolvency or otherwise. Any such attempted assignment or transfer
shall be void and shall terminate this Agreement, and the Employer shall
thereupon have no further liability hereunder.


11.6.    Binding Effect/Merger or Reorganization. This Agreement shall be
binding upon and inure to the benefit of the Officer and the Employer and, as
applicable, their respective heirs, beneficiaries, legal representatives,
agents, successors and assigns. Accordingly, the Employer shall not merge or
consolidate





--------------------------------------------------------------------------------





into or with another corporation, or reorganize or sell substantially all of its
assets to another corporation, firm or person, unless and until such succeeding
or continuing corporation, firm or person agrees to assume and discharge the
obligations of the Employer under this Agreement. Upon the occurrence of such
event, the term “Employer” as used in this Agreement shall be deemed to refer to
such surviving or successor firm, person, entity or corporation.


11.7.    Nonwaiver. The failure of either party to enforce at any time or for
any period of time any one or more of the terms or conditions of this Agreement
shall not be a waiver of such term(s) or condition(s) or of that party's right
thereafter to enforce each and every term and condition of this Agreement.


11.8.    Partial Invalidity. If any term, provision, covenant or condition of
this Agreement is determined by an arbitrator or a court, as the case may be, to
be invalid, void, or unenforceable, such determination shall not render any
other term, provision, covenant or condition invalid, void or unenforceable, and
the Agreement shall remain in full force and effect notwithstanding such partial
invalidity.


11.9.    Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties with respect to the
subject matter of this Agreement and contains all of the covenants and
agreements between the parties with respect thereto. Each party to this
Agreement acknowledges that no other representations, inducements, promises or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not set forth herein, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding on either party.


11.10.    Modifications. Any modification of this Agreement shall be effective
only if it is in writing and signed by each party or such party’s authorized
representative.


11.11.    Section Headings. The section headings used in this Agreement are
included solely for the convenience of the parties and shall not affect or be
used in connection with the interpretation of this Agreement.


11.12.    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any person.


11.13.    Governing Law. The laws of the State of California, other than those
laws denominated choice of law rules, and, where applicable, the rules and
regulations of the Federal Deposit Insurance Corporation or any other regulatory
agency or governmental authority having jurisdiction over the Employer, shall
govern the validity, interpretation, construction and effect of this Agreement.


11.14.    Delayed Payments for Specified Employees. Notwithstanding anything to
the contrary, in the event that Code section 409A applies to any compensation
with respect to a Separation from Service, payment of that compensation shall be
delayed if the Officer is a “specified employee,” as defined in Code section
409A(a)(2)(B)(i), and such delayed payment is required by Code section 409A.
Such delay shall last six months from the date of Separation from Service. On
the day following the end of the six-month period, the Employer shall make a
catch-up payment to the Officer equal to the total amount of such payments that
would have been made during the six-month period but for this Section 11.14.


11.15.    Compliance with Code Section 409A. This Agreement shall at all times
be administered in compliance with the requirements of Code section 409A and any
and all regulations thereunder, including such regulations as may be promulgated
after the effective date of this Agreement.





--------------------------------------------------------------------------------







11.16    Unfunded Agreement for ERISA Purposes. This Agreement shall be unfunded
for tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended from time to time.


11.17    FDIC Open-Bank Assistance. All obligations under this Agreement shall
terminate, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Employer, when the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Employer under the authority contained in Federal Deposit
Insurance Act, section 13(c), 12 U.S.C. § 1823(c). Rights of the parties that
have already vested shall not be affected by such action, however.
11.18     FDIC Troubled Condition Designation. In the event that the Employer is
deemed by the Federal Deposit Insurance Corporation to be in “troubled
condition,” as defined in 12 C.F.R. section 303.101(c), any payment to be paid
to the Officer pursuant to this Agreement will be made only as permitted by
applicable federal regulations.
11.19    Suicide or Misstatement. No benefit shall be distributed hereunder if
the Officer commits suicide within two (2) years after the Effective Date, or if
an insurance company which issued a life insurance policy covering the Officer
and owned by the Employer denies coverage (i) for material misstatements of fact
made by the Officer on an application for life insurance, or (ii) for any other
reason.


[Signatures appear on following page]
IN WITNESS WHEREOF, the Employer and the Officer have executed this Agreement on
the date first above-written in the City of Fresno, Fresno County, California.


UNITED SECURITY BANK
“Employer”                        “Officer”






____________________________            __________________________________
Dennis R. Woods                    Bhavneet Gill
Chairman of the Board



































--------------------------------------------------------------------------------





SCHEDULE A


Number Of Complete                     Applicable
Years Of Service                      Percentage    


1                             3.125%
2                              6.250%
3                              9.375%
4                              12.500%
5                              15.625%
6                          18.750%
7                              21.875%
8                              25.000%
9                              28.125%
10 31.250%
11 34.375%
12 37.500%
13 40.625%
14 43.750%
15 46.875%
16 50.000%
17 53.125%
18 56.250%
19 59.375%
20 62.500%
21 65.625%
22 68.750%
23 71.875%
24 75.000%
25 78.125%
26 81.250%
27 84.375%
28 87.500%
29 90.625%
30 93.750%
31 96.875%
32                              100.000%





























--------------------------------------------------------------------------------





SCHEDULE B


BENEFICIARY DESIGNATION




TO:    The Administrator of United Security Bank’s Executive Salary Continuation
Agreement


Pursuant to the provisions of my Executive Salary Continuation Agreement (the
“Agreement”) with United Security Bank, permitting the designation of a
beneficiary or beneficiaries by a participant, I hereby designate the following
persons and entities as primary and secondary beneficiaries of any benefit under
the Agreement payable by reason of my death:


[NOTE: To name a trust as beneficiary, please provide the name of the trustee
and the exact date of the trust agreement. In the event the primary beneficiary
is not the spouse of the Officer, the spouse of the Officer will need to sign
the Spousal Consent to this designation and such signature must be notarized.]


Primary Beneficiary:


                                                    
Name Address Relationship


Secondary (Contingent) Beneficiary:


                                                    
Name Address Relationship


                                                    
Name Address Relationship


THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION IS HEREBY RESERVED.
ANY PRIOR DESIGNATION OF PRIMARY BENEFICIARIES AND SECONDARY BENEFICIARIES IS
HEREBY REVOKED.


The Administrator shall pay all sums payable under the Agreement by reason of my
death to the Primary Beneficiary, if he or she survives me, and if no Primary
Beneficiary shall survive me, then to the Secondary Beneficiary, and if no named
beneficiary survives me, then the Administrator shall pay all amounts in
accordance with the terms of the Agreement. In the event that a named
beneficiary survives me and dies prior to receiving the entire benefit payable
under said Agreement then and in that event, the remaining unpaid benefit
payable according to the terms of the Agreement shall be payable to the personal
representatives of the estate of said beneficiary who survived me but died prior
to receiving the total benefit provided by the Agreement.


BHAVNEET GILL
“Officer”




Dated:__________                ___________________________________________





















--------------------------------------------------------------------------------





CONSENT OF THE OFFICER'S SPOUSE


[required if the primary beneficiary is not the Officer’s spouse]








TO THE ABOVE BENEFICIARY DESIGNATION:




I, _____________, being the spouse of Bhavneet Gill, after being afforded the
opportunity to consult with independent counsel of my choosing, do hereby
acknowledge that I have read, agree and consent to the foregoing Beneficiary
Designation which relates to the Executive Salary Continuation Agreement entered
into by my spouse on ______________, 2015. I understand that the above
Beneficiary Designation adversely affects my community property interest in the
benefits provided for under the terms of the Executive Salary Continuation
Agreement. I understand that I have been advised to consult with an attorney of
my choice prior to executing this consent, so that such attorney can explain the
effects of this consent.


Dated: _____________, 2015        ____________________________________
______________, Spouse


[Notarization of the spousal consent is required if the primary beneficiary is
not the spouse of the Officer.]







